Filed 4/17/14 Certified for publication 5/13/14 (order attached)




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                              DIVISION FOUR


In re ISABELLA F., a Person Coming
Under the Juvenile Court Law.


SONOMA COUNTY HUMAN
SERVICES DEPARTMENT,
         Plaintiff and Respondent,                                 A139220
v.
                                                                   (Sonoma County
Y.M.,                                                              Super. Ct. No. 4130-DEP)
         Defendant and Appellant.



         Appellant Y.M. (mother) challenges the juvenile court’s order declaring
jurisdiction over her daughter, Isabella F., finding that Isabella suffered serious physical
harm and faced a substantial risk of further harm, and adjudging Isabella a dependent
minor. (Welf. & Inst. Code, § 300, subds. (a), (b).)1 Mother contends that the record
lacks substantial evidence supporting the court’s jurisdictional findings. We agree and
therefore reverse.




1
    All statutory references are to the Welfare and Institutions Code.


                                                         1
                                           I.
                                 FACTUAL AND PROCEDURAL
                                      BACKGROUND
       Isabella was born in May 2003 and has two older siblings, one of whom currently
lives in the home with Isabella and mother and is not the subject of these proceedings.
Isabella’s father, David F. (father), does not live in the home, is apparently uninvolved in
Isabella’s life, and likewise is not a party to this appeal.2
       The current proceedings were initiated after an altercation between mother and
Isabella on the morning of February 27, 2013.3 Isabella had argued with her older
brother about money he had given her to buy hot chocolate at school. Though the record
contains different accounts of the altercation, it is clear that mother became physical with
Isabella after Isabella resisted getting ready for school. Once at school, Isabella cried and
reported that mother hit her in the face, grabbed her by the neck, and locked her in the
bathroom. School personnel were familiar with Isabella, who reportedly was chronically
truant and complained to her school office almost daily about headaches and stomach
aches, and staff believed Isabella’s problems at school were related to her troubled home
environment. Isabella told a social worker that she was afraid of mother. A social
worker reported that Isabella had scratches, consistent with fingernail scratches, on one
side of her face and had a gouge mark on her left ear lobe consistent with a fingernail
injury. Photographs were taken of the injuries, and they show the gouge mark and what




2
  Isabella was born five years after mother and father separated, father has not been
caring for their children, and father does not have contact with the children. Isabella told
a social worker that she did not know where father was, and she had not seen him “in a
long time.” Mother does not have father’s current address or telephone number.
Although father was declared Isabella’s presumed father in these proceedings, the
Department’s efforts to contact him were unavailing.
3
  All further date references are to the 2013 calendar year unless otherwise specified.


                                                2
appears to be a small cut on Isabella’s cheekbone and discoloration around the cut, but
they do not clearly depict significant injuries.4
       When a social worker tried to discuss the incident with mother the same day,
mother’s speech seemed “pressured and her thinking tangential,” and mother
immediately informed the social worker that she “has a legal right to spank her child if
she wants to.” Mother admitted holding Isabella down and trying to spank her but denied
hitting her in the face. When mother spoke with a social worker later, she explained that
Isabella was having a “really bad tantrum” the morning of the altercation, and she tried to
pull Isabella into the bathroom to calm her down. She told the social worker, “I would
never intentionally hurt her and I don’t understand how she got those marks as I don’t
even have long nails. If I did scratch her, it was an accident because I would never leave
marks on my children intentionally.” She also acknowledged that she should have taken
another approach to the situation and simply “walked out.”
       The day after the incident, February 28, the Department filed a dependency
petition alleging that Isabella had suffered serious physical harm (§ 300, subd. (a)) from
mother’s physical assault. The petition further alleged that there was a substantial risk
that Isabella would suffer additional serious physical harm (§ 300, subd. (b)), based on
father’s mental-health issues.5 Isabella was detained in shelter care.
       A team decision-making meeting was held the same day the petition was filed.
Mother, Isabella’s two older siblings, the principal of Isabella’s school, representatives
from an Indian tribe to which mother belongs, and two social workers attended. One of
the social workers was “very impressed at the way the entire community rallied around
this family” and reported that the meeting’s participants determined that “this family is

4
  Black-and-white copies of poor quality appear in the clerk’s transcript on appeal.
Concerned that the photos might not reveal the full extent of any harm Isabella suffered,
we requested color copies, which the juvenile court transferred to this court for our
review. (Cal. Rules of Court, rule 8.224(d).)
5
  Father reportedly has mental disorders, including schizophrenia and paranoia, and he
was apparently placed on an involuntary psychiatric hold in October 2010, more than two
years before the dependency petition was filed.


                                               3
under a lot of pressure and they have been for a long time” because of “financial
stressors” and “mental health stressors.”
       Based on the team meeting, the Department reported at the detention hearing the
following day that it had changed its position and requested that the case would proceed
with Isabella remaining with mother. Both county counsel and a social worker assigned
to the case told the juvenile court that Isabella would be at greater risk of harm if she was
removed from mother’s custody than if she remained placed with her. County counsel
acknowledged that this was a serious case and that mother had not been sufficiently
responsive to voluntary services, but suggested that initiating dependency proceedings
would be a “stick as opposed to a carrot” to motivate mother to comply, and that this
approach was expected “to make the difference for this family.”6 The social worker
likewise believed that a “voluntary case” could not address the family’s issues “both from
a financial aspect and from having the authority to provide those services” the family
needed. A tribal representative also recommended that Isabella be returned to mother and
stated that the tribe would help the family. Mother’s counsel submitted the matter after
noting that a transition from voluntary services to court intervention was “an upgrade,
and I think the services available are different because of funding or lack thereof.” Over
the objection of Isabella’s attorney, the juvenile court declined to detain Isabella and




6
  The comments about voluntary services and the “carrot” approach were a reference to
the Department’s prior involvement with this family. Mother and Isabella have had a
history of problems relating to or affecting Isabella’s school attendance. The Department
had received several referrals about the family that were closed without services being
provided. But in February 2011, the Department substantiated a report that mother was
neglecting Isabella and her older sister and opened a voluntary family maintenance case.
Services were provided, including counseling and parent education. The case was closed
after one year because the time limit for providing services was reached. When the case
was closed, the social worker wrote in her closing summary that mother did not appear to
be a good candidate for additional voluntary services in the event of another referral
because she was “selective in what she [was] willing to do and was not willing to engage
with learning positive parenting skills.” (Boldface omitted.) Mother also continued to
struggle with getting Isabella to attend school.

                                              4
instead ordered out-of-custody detention, meaning that Isabella would be returned to
mother under court supervision, with mother participating in services.
       Two weeks later, a social worker interviewed Isabella at school, and Isabella
appeared to be in good spirits. She told the social worker that the February 27 incident
was the first time anything like that had happened, that she did not think mother wanted
to hurt her because “normally she just yells,” that she was not afraid of mother, and that
she thought mother had “learned her lesson and it won’t happen again.” Isabella was
participating in individual therapy and working on her feelings about not wanting to
attend school. She was scared about the possibility of being removed from mother’s care
and was hopeful it would not happen again.
       Mother, meanwhile, had begun anger-management classes, was reading books on
how to better deal with children who are defiant, and was participating in weekly
individual therapy. She had sought out resources voluntarily from the Sonoma County
Indian Health Department and acknowledged needing help managing her emotions.
Although mother sometimes appeared to others to be defensive, she agreed to comply
with services and said she would not use any form of physical punishment.
       The Department recommended in its jurisdiction report filed on March 29 that the
juvenile court sustain the dependency petition, that Isabella remain in mother’s care, and
that the court order maintenance services. The social worker believed that Isabella was
currently safe in mother’s care given her engagement in services and her demonstrated
willingness to cooperate with the Department. The social worker considered mother to
be “passionately committed towards [her daughter’s] needs and very resourceful,” she
was “genuinely invested in working with several providers in order to ensure that she will
not utilize any form of physical punishment with the minor,” and several providers also
confirmed mother’s commitment toward Isabella.
       The parties agreed to a settlement conference, but they were unable to reach a
resolution. Mother then requested a contested jurisdictional/dispositional hearing, and
one was held on May 20. Mother was the sole witness, and she provided additional
testimony about the February 27 incident. She testified that Isabella was procrastinating


                                             5
instead of getting ready for school, and at some point it became clear that Isabella was
going to miss the bus to school. Isabella then began to bicker with her brother, who
wanted his hot-chocolate money back from Isabella because Isabella was not going to
make it to school in time to buy the treat. Mother said that Isabella then “went into a total
meltdown,” throwing things at the living room wall, taking off her clothes, and getting
back into bed. Mother thought Isabella likely was upset about school-related issues
unrelated to the money for hot chocolate. Mother stated that she was upset with Isabella
because they had previously struggled about Isabella missing school. Mother tried to put
Isabella over her knee and spank her, but Isabella’s size made it difficult. Mother picked
up Isabella, took her to the bathroom, and told her she needed to put water on her face.
Mother eventually took Isabella to school, and on the way Isabella complained she was
bleeding. Mother testified she was not aware there were marks or scratches on Isabella’s
face before she went to school, and she explained that Isabella “kept pulling it [where she
said she had a mark], and she was like digging her nail in it. She likes to pick scabs
sometimes.” Mother admitted she had spanked Isabella on the bottom in the past, but
“not like that kind of situation at all,” which was an isolated incident. Mother
acknowledged that she did not handle the incident with her daughter in the best way
possible and that she could use support dealing with anger management. Mother said she
was not blaming Isabella for what happened and that she took responsibility for the
incident. She testified that the services she had received so far had helped, and she would
continue to work on becoming a better parent.
       Mother’s counsel acknowledged that Isabella had sustained injuries but argued
that the Department had not proved that she suffered serious physical harm as defined by
section 300, subdivision (a). But counsel stopped short of asking the juvenile court to
dismiss the petition, apparently based on mother’s desire to receive services. Counsel
concluded: “We are not here to ask that this case not move forward in a dependency
situation. My client wants the help. So I would invite the Court to either find the petition
not true in regards to the (a) count but find the petition true in regards to the (b) count



                                               6
[relating solely to father] and take jurisdiction and proceed to disposition of family
maintenance. Or I would ask that the Court amend its findings according to proof.”
       The juvenile court stated it was “good news” that mother had “a lot of insight into
what the situation is.” It nonetheless sustained the petition, focusing on the benefits of
reunification services, as opposed to any harm Isabella had suffered: “There are several
ironies I want to bring to your attention. For instance, if the Court were to say, ‘Well,
none of this happened, and I’m just going to dismiss everything,’ and you walk out of
here, then you would be in a situation where you would not be getting the services that
you, yourself, have asked for and you, yourself, have identified as being beneficial for
your child. So it would be very difficult for the Court to put your child in a situation
where they [services] would be deprived. And, in fact, you have not asked that we do
that. [¶] So the Court is going to find that it does have jurisdiction.” The juvenile court
adjudged the minor a dependent child and placed her with mother under the Department’s
supervision.7
       This timely appeal followed.
                                            II.
                                        DISCUSSION
       A. Mother Adequately Preserved Her Right to Challenge the Juvenile Court’s
          Order.
       Before examining mother’s challenge to the sufficiency of the evidence, we first
consider the Department’s argument that mother cannot challenge the jurisdictional
findings because her attorney asked the juvenile court to take jurisdiction under
section 300, subdivision (b), thereby barring her appellate arguments under theories of
forfeiture and invited error. We cannot agree.
       A reviewing court ordinarily will not consider a challenge to a lower court’s ruling
if an objection could have been, but was not, made below. (In re S.B. (2004) 32 Cal. 4th
7
 The court also found that the Indian Child Welfare Act of 1979 (25 U.S.C.A. § 1901 et
seq.) applied, based on mother’s enrollment in an Indian tribe. A tribal representative
appeared and spoke at the contested hearing.


                                              7
1287, 1293.) This rule is applicable in dependency matters, and its purpose is to
encourage parties to bring errors to the attention of the juvenile court so that they may be
corrected. (Ibid.) But here, mother preserved her right to challenge the sufficiency of the
evidence supporting the juvenile court’s orders by requesting a contested
jurisdictional/dispositional hearing after the parties were unable to reach a negotiated
resolution. “Sufficiency of the evidence has always been viewed as a question
necessarily and inherently raised in every contested trial of any issue of fact, and
requiring no further steps by the aggrieved party to be preserved for appeal.” (In re K.F.
(2009) 173 Cal. App. 4th 655, 660; see also In re Erik P. (2002) 104 Cal. App. 4th 395,
399-400 [no waiver of challenge to sufficiency of evidence supporting juvenile court’s
finding that minor was adoptable].) It would improperly weaken the Department’s
burden of establishing jurisdiction by a preponderance of the evidence to hold that
challenges to the juvenile court’s findings could so easily be forfeited. (Erik P., at
p. 400.)
       It is true that mother’s counsel asked during argument that the juvenile court take
jurisdiction under section 300, subdivision (b)—based on allegations related solely to
father. It is clear from the record that counsel took this step as a way to secure
reunification services for mother, who acknowledged that she would benefit from them.
We agree with mother, however, that her counsel’s request did not amount to, and should
not be construed as, a personal admission of the allegations of the petition, as required




                                              8
under California Rules of Court, rule 5.682(d)-(e).8 (In re Monique T. (1992)
2 Cal. App. 4th 1372, 1376-1377 [error to accept counsel’s waiver of right to contested
jurisdictional hearing without explaining rights to mother and accepting her personal
waiver].)
       Finally, we would exercise our discretion and consider mother’s argument even if
we were to conclude that she had forfeited the issue below. We would do so because this
case presents the important legal issue whether a juvenile court may take jurisdiction over
a minor in order to provide a parent services when insufficient evidence supports the
jurisdictional order. (In re S.B., supra, 32 Cal.4th at p. 1293.)
       This case is distinguishable from In re N.M., supra, 197 Cal. App. 4th 159, upon
which the Department relies. In N.M., the parent and the social services agency reached a
settlement before a scheduled jurisdictional/dispositional hearing whereby the agency
agreed to amend the allegations of the original dependency petition, and the father agreed
to deal with physical-abuse issues in therapy. (Id. at p. 164.) N.M. held that the father’s
agreement to deal with abuse issues in therapy was akin to an admission, because there
would be no need for therapy if the court was not going to take jurisdiction. (Id. at
p. 167.) The negotiated settlement was “essentially a contract” under which the father
implicitly waived his right to challenge the court’s jurisdictional finding. (Ibid.) Here,
we seriously doubt that mother could admit, either implicitly or explicitly, allegations
directed solely to an absentee parent. And, more importantly, the parties here were not

8
  California Rules of Court, rule 5.682(e) provides that at a jurisdictional hearing, a
parent may elect to (1) admit the petition’s allegations, (2) plead no contest, or (3) submit
the jurisdictional determination to the court based on the information provided to the
court and waive further jurisdictional hearing. A parent’s admission (option one) must be
made personally. (Rule 5.682(d).) Even where a parent submits a jurisdictional
determination on information provided to the court in the social services agency’s report
(option three), which was not the case here because mother presented additional evidence
in the form of her testimony, the juvenile court is still required to weigh evidence, make
evidentiary findings, and apply relevant law to determine whether the case has been
proved. (In re Tommy E. (1992) 7 Cal. App. 4th 1234, 1237.) In such circumstances, the
parent does not waive the right to challenge the sufficiency of the evidence to support the
juvenile court’s jurisdictional finding. (In re N.M. (2011) 197 Cal. App. 4th 159, 167.)


                                              9
able to reach a negotiated settlement as they were in N.M. Under these circumstances,
mother did not forfeit her evidentiary challenge to the juvenile court’s order.
       B. The Standard of Review.
       In dependency proceedings, the social services agency has the burden to prove by
a preponderance of the evidence that the minor who is the subject of the dependency
petition comes under the juvenile court’s jurisdiction. (§ 355, subd. (a); In re N.M.,
supra, 197 Cal.App.4th at p. 168.) We review the jurisdictional findings for substantial
evidence. (In re James R. (2009) 176 Cal. App. 4th 129, 134-135.) We consider the entire
record, drawing all reasonable inferences in support of the juvenile court’s findings and
affirming the order even if other evidence supports a different finding. (Id. at p. 135.)
We do not consider the credibility of witnesses or reweigh the evidence. (Ibid.)
Substantial evidence does not mean “any evidence,” however, and we ultimately consider
whether a reasonable trier of fact would make the challenged ruling in light of the entire
record. (Ibid.) The parent has the burden on appeal of showing there is insufficient
evidence to support the juvenile court’s order. (In re N.M., at p. 168.)
       C. The Record Does Not Show that Isabella Suffered “Serious Physical Harm,”
          as Defined by Section 300, Subdivision (a).
       Having determined that mother has properly preserved her ability to challenge the
sufficiency of the evidence, and with the applicable standard of review in mind, we turn
to the core of mother’s argument that there was insufficient evidence to support the
juvenile court’s jurisdictional finding under section 300, subdivision (a). The subdivision
authorizes jurisdiction if the “child has suffered, or there is a substantial risk that the child
will suffer, serious physical harm inflicted nonaccidentally upon the child by the child’s
parent or guardian.” The court may find a substantial risk of future injury “based on the
manner in which a less serious injury was inflicted, a history of repeated inflictions of
injuries on the child or the child’s siblings, or a combination of these and other actions by
the parent or guardian which indicate the child is at risk of serious physical harm.”
(Ibid.) “[R]easonable and age-appropriate spanking to the buttocks where there is no
evidence of serious physical injury” is not considered “serious physical harm” for


                                               10
purposes of the subdivision. (Ibid.) A juvenile court need not wait until a child is
seriously abused or injured before it takes jurisdiction under section 300, subdivision (a),
and the court may consider past events in deciding whether a child currently needs its
protection. (In re N.M., supra, 197 Cal.App.4th at p. 165.)
       Here, it is essentially undisputed that mother failed to interact appropriately with
Isabella on the morning of February 27 and that mother would benefit from services
related to anger management. But the evidence in the record before us does not support a
finding that Isabella’s injuries amounted to “serious physical harm” under section 300,
subdivision (a). Although the statute does not define what constitutes such harm, it has
withstood a void-for-vagueness challenge because the term has a sufficiently well-
established meaning and is no less specific than the phrase “great bodily injury.” (In re
Mariah T. (2008) 159 Cal. App. 4th 428, 436-437.) “Although there may be an ‘I know it
when I see it’ component to this factual determination [of what constitutes ‘serious
physical harm’], as with the term ‘great bodily injury’ we believe that parents of common
intelligence can discern what injuries fall within its reach.” (Id. at p. 438.) We conclude
that Isabella’s harm fell outside the statute’s reach. (Cf. ibid. [mother punished three-
year-old child by striking him on stomach and forearms with a belt, leaving deep, purple
bruises]; In re J.K. (2009) 174 Cal. App. 4th 1426, 1433 [father struck daughter with
sufficient force that he dislocated her shoulder]; In re David H. (2008) 165 Cal. App. 4th
1626, 1645 [mother beat son with belt and electrical cord, hitting him seven times on
each of three occasions and causing bruises, linear red marks, welts, and broken skin].)
       We recognize that section 300, subdivision (a) may apply when a minor suffers
less serious injuries but there is a history of repeated abuse. (In re N.M., supra,
197 Cal.App.4th at pp. 162-163, 169 [although father did not injure daughter when he
started to drive away while girl was reaching into truck’s cargo area, incident was part of
larger pattern of physical abuse].) But that is not the case here, where Isabella reported
this was an isolated incident, and there is nothing in the record to suggest otherwise. It is
true that when the Department closed the prior, voluntary case in March 2012, the social
worker reported that “the physical violence between mother and [Isabella’s older brother]


                                             11
appeared to be nil,” suggesting there had, earlier, been physical confrontations between
the two of them. Again, though, the risk appeared to be “nil” at the time the case was
closed, and the older brother is not the subject of these proceedings. (Boldface omitted.)
       Section 300, subdivision (a) also applies where there is a substantial risk the child
will suffer serious physical harm in the future. (In re J.K., supra, 174 Cal.App.4th at
pp. 1439-1440.) But the record here lacks substantial evidence that Isabella faced a
substantial risk of further serious harm. The primary motivating factor in declaring
jurisdiction appears to have been to offer mother services. We have no doubt that
providing services to assist a family that has acknowledged the need for support certainly
was meant to promote the best interests of Isabella and her entire family, but these good
intentions are an insufficient basis upon which to find jurisdiction under section 300,
subdivision (a).
       D. Insufficient Evidence Supports the Allegation that Isabella Faced a Substantial
          Risk of Harm Under Section 300, Subdivision (b).
       There is even less support in the record for finding jurisdiction under section 300,
subdivision (b), which authorizes jurisdiction if a child has suffered, or there is a
substantial risk that the child will suffer, serious physical harm or illness as a result of the
failure or inability of the parent to adequately supervise or protect the child. “The
statutory definition consists of three elements: (1) neglectful conduct by the parent in one
of the specified forms; (2) causation; and (3) ‘serious physical harm or illness’ to the
minor, or a ‘substantial risk’ of such harm or illness.” (In re Rocco M. (1991)
1 Cal. App. 4th 814, 820.) The statute “means what it says. Before courts and agencies
can exert jurisdiction under section 300, subdivision (b), there must be evidence
indicating that the child is exposed to a substantial risk of serious physical harm or
illness.” (Id. at p. 823, original italics.)
       Jurisdiction under section 300, subdivision (b) in this case was based solely on
allegations regarding Isabella’s absentee father. The petition alleged that father had
mental-health issues and was a self-admitted “Bipolar mental health patient with
Schizophrenia and paranoia.” And it alleged that Isabella was at substantial risk in his


                                               12
care because “on or about October 12, 2010, the father was escalated and agitated with
self inflicted injuries stating he was ‘hearing voices’ and tired and scared because he
couldn’t get the voices to stop and did not want to live anymore. As a result of this
incident the father was assessed to be a danger to himself and was placed on an
involuntary psychiatric hold pursuant to WIC Section 5150.” These allegations,
however, are insufficient to provide a basis for jurisdiction under section 300,
subdivision (b). The events described occurred more than two years before the filing of
dependency proceedings. There is no evidence in the record that Isabella was in father’s
care at the time of these events or was affected by them or that she even knew about
them. Isabella reported that it had been a long time since she had seen father, and the
record contains no indication that father is or will be involved in her life. The
Department’s investigation was unable to locate father.
       In sustaining the section 300, subdivision (b) allegation, the juvenile court did not
suggest that father currently posed a risk to Isabella. Instead, the court stated that “while
Dad is not in the home now, with the finding of the [subdivision] (b) count, it then
becomes clear that if he comes back, he is a threat to her. He is a threat to her mental
health. If the Court didn’t find that, then Dad could come back, and there’s no legal
problem with him being there. So this way, Mom is going to be able to say, ‘You know,
she’s comfortable and safe here. But if you come back and live with us, I might lose
her.’ ” The court concluded this approach would “provide the most protection for the
minor. So the basis there is on the grounds not that it’s likely to reoccur, but that it has
occurred. And this is, I think, again, a protection for Mom and Daughter against that
mental-health issue.” (Italics added.)
       The purpose of the dependency system is to protect children who are currently
being abused, neglected, or exploited, or who are at risk of that harm. (§ 300.2.) If father
returns to Isabella’s life and there is evidence that he poses a risk to Isabella’s well-being,
the Department may of course file dependency proceedings in order to protect her best
interests. But where father was not alleged to have caused Isabella any harm and there



                                              13
was no evidence presented that he was likely to do so in the future, sustaining the
petition’s allegation under section 300, subdivision (b) was reversible error.
       E. The Dispositional Order Also Is Reversed.
       Because we conclude that the jurisdictional findings must be reversed, the
dispositional order also must be reversed. (In re James R., supra, 176 Cal.App.4th at
p. 137.)
                                            III.
                                       DISPOSITION
       The juvenile court’s May 20, 2013 jurisdictional/dispositional order is reversed.




                                                   _________________________
                                                   Humes, J.


We concur:


_________________________
Ruvolo, P.J.


_________________________
Reardon, J.




                                             14
Certified for publication 5/13/14

                                CALIFORNIA COURT OF APPEAL
                                 FIRST APPELLATE DISTRICT
                                       DIVISION FOUR



IN RE ISABELLA F., a Person Coming Under the Juvenile Court Law.
Sonoma County Human Services Department
v.
Y.M.

A139220
Sonoma County
Sup. Ct. No. 4130DEP

BY THE COURT:

       Appellant's request (filed on May 1, 2014) that this court’s April 17, 2014 opinion
be certified for publication is granted.

      The Reporter of Decisions is directed to publish said opinion in the Official
Reports.



Date:________May 13 2014_________          ______________Ruvolo__________P. J.




                                            1
Trial Court:                          Sonoma County Superior Court

Trial Judge:                          Hon. Anthony Wheeldin

Counsel for Appellant:                Roni Keller, under appointment by the First District
                                      Appellate Project

Counsel for Respondent:               Bruce D. Goldstein, County Counsel, Ian W.
                                      Trueblood, Deputy County Counsel; Julia K. Freis




Sonoma County Human Services Department v. Y.M. (A139220)




                                                  2